                                       Case 3:19-cv-05322-WHA Document 128 Filed 07/16/20 Page 1 of 2




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6                                  UNITED STATES DISTRICT COURT

                                  7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                  10   ANDREW COHEN, TIMOTHY
                                       HORNICK, KALEAH C. ALLEN,
                                  11   KIMBERLY BENJAMIN, NICHOLAS                          No. C 19-05322 WHA
                                       CARLSON, MARK WEILER, MATT
                                  12   KOPPIN, SCOTT CISCHKE, ALBERT
Northern District of California




                                       COLLINS, PAUL COLETTI, KRYSTLE
 United States District Court




                                  13   FAERN, RODOLFO CABRERA,                              DISCOVERY ORDER RE MOTION
                                       BRANDY DAVIS, WILLIAM ZIDE,                          FOR SUMMARY JUDGMENT
                                  14   DAVID HEDICKER, NANCY
                                       MAEKAWA, CATHERINE GOODWIN, ,
                                  15   KATHLEEN BOGGS, KIMBERLY
                                       MODESITT, MARK KUNZE, ARIANA
                                  16   RYAN, NATHAN COOPER, BECKY
                                       WELLINGTON, M. GAIL SUNDELL,
                                  17   VICTOR PERLMAN, and ZACHARY
                                       GOMOLEKOFF, individually and on behalf
                                  18   of all other similarly situated,
                                  19                  Plaintiffs,

                                  20           v.

                                  21   APPLE INC.,
                                  22                  Defendant.

                                  23
                                  24        Before ruling on Apple’s motion for summary judgment, the Court orders Apple to

                                  25   produce WITHIN SEVEN CALENDAR DAYS all communications between Apple and the FCC

                                  26   prior to and related to any certification involved in this action and all communications

                                  27   regarding the Chicago Tribune story. WITHIN TWO WEEKS thereafter, plaintiffs shall submit a

                                  28   supplemental memorandum not to exceed fifteen pages explaining the significance of any of
                                       Case 3:19-cv-05322-WHA Document 128 Filed 07/16/20 Page 2 of 2




                                   1   the discovery to the pending motion, appending thereto the full communications of

                                   2   significance. WITHIN ONE WEEK thereafter, Apple may respond.

                                   3        The Court is aware that Apple contends such discovery is unnecessary because Apple

                                   4   insists that it can win on the narrower point of preemption. The Court is not rejecting this

                                   5   position necessarily but believes the better course is to require the discovery stated above. This

                                   6   order requires only the production of correspondence in email or letter form, and/or

                                   7   memoranda summarizing, describing, or referring to telephonic or in-person conversations. It

                                   8   does not require responding to interrogatories or other document requests, identifying

                                   9   witnesses, or conducting depositions.

                                  10        All communications between Apple and the FCC includes communications between any

                                  11   lawyer or representative of Apple and the FCC. The court is tentatively of the view that all

                                  12   such communications with the public agency should themselves be public and not subject to a
Northern District of California
 United States District Court




                                  13   protective order but will not rule out the possibility that some of the materials may be subject

                                  14   to attorney’s-eyes-only designations.

                                  15
                                  16        IT IS SO ORDERED.

                                  17
                                  18   Dated: July 16, 2020.

                                  19
                                  20
                                                                                              WILLIAM ALSUP
                                  21                                                          UNITED STATES DISTRICT JUDGE
                                  22
                                  23
                                  24

                                  25
                                  26
                                  27
                                  28
                                                                                       2
